Opinión emitida por el
Juez Asociado Señor Díaz Cruz
en la cual concurren los Jueces Asociados Señores Rigau, Dávila y Negrón García.
San Juan, Puerto Rico, a 8 de octubre de 1975
El Departamento de Servicios Sociales entró como parte en un contrato de arrendamiento de servicios con una persona a quien entregó la dirección, coordinación y supervisión del Plan de Divulgación del Programa de Alimentos. La duración pactada siempre fue breve, primero por 90 días y luego por un año, conviniéndose la siguiente cláusula de terminación:
“Las partes podrán dar por terminado el presente contrato meramente notificando de su intención, quince (15) días natura-les antes de la fecha en que quedará terminado ....”
Paitando seis meses para expirar el contrato, la agencia gu-bernamental notificó la terminación, usando del derecho re-*226servado a ambas partes bajo la citada cláusula. El arrenda-dor de servicios instó acción de injunction alegando algo similar a despido sin justa causa motivado por críticas que en los medios publicitarios hiciera al Departamento. La Sala de instancia denegó una moción de sentencia sumaria del Gobierno.
Los empleados profesionales por contrato se rigen por normas distintas a las que gobiernan los empleados públicos de carrera. De lo contrario quedaría trastocada y desnatura-lizada la buena práctica administrativa de contratar agentes libres para prestar servicios en determinadas esferas guber-namentales. La complejidad del gobierno y el desarrollo tec-nológico usualmente requieren la contratación a corto plazo de un personal con destrezas especiales para encauzar pro-gramas, reorganizar oficinas y mejorar el servicio público en las múltiples áreas de su presencia. Usualmente los contra-tados son profesionales que arriendan sus servicios bajo con-trato en labores como asesoramiento en numerosas materias, diseños de sistemas gerenciales y de contabilidad y auditoría, reorganización interna de la agencia y prestación de servicios especiales que resultan más eficientes cuando se obtienen de la empresa privada.
Estas personas no son propiamente empleados guberna-mentales ni servidores públicos en el legítimo concepto de esa clasificación. Arriendan sus servicios al Gobierno al igual que a una refinería, una fábrica o un banco. Sus derechos consti-tucionales son respetables pero también lo es su capacidad para limitar el término de sus servicios.
El Departamento de Servicios Sociales no le impuso al periodista Rivera Torres la cláusula de terminación de ser-vicios con 15 días de notificación. Si en vez del Gobierno hubiera sido el empleado quien abandonara su labor con la mera notificación, ¿quién cuestionaría su libertad de irse sin importar el orden o el caos en que dejara su escritorio?
*227No podemos aceptar una clase de contratantes que se tornan privilegiados tan pronto su libérrima voluntad para obligarse hace contacto con una agencia gubernamental. Ni siquiera se trata aquí de una parte débil e ignorante a quien ha de extenderse protección especial. Estos técnicos, asesores y especialistas vienen mayormente del campo de la libre em-presa donde además de imponerse por su capacidad y eficien-cia perfeccionan el método de arrendar y cobrar por sus ser-vicios.
Hay que distinguir un contrato de derecho privado entre una agencia pública y una persona particular, de un nombra-miento administrativo regulado por el derecho público. La posición de esta clase de empleados por contrato es similar a los empleados de confianza dentro del servicio público. De hecho los primeros tienen un contrato cuyos términos les dan toda la protección que ellos mismos convinieron. Los de con-fianza están a merced de un gesto de disgusto de su jefe y a nadie se le ha ocurrido que con ello se vulnera la Constitución.
No es cuestión a decidir en este caso ni la libertad de palabra, ni ninguna otra de las libertades. Se trata escueta-mente de la validez y eficacia de una cláusula contractual de terminación de servicios adoptada por la voluntad de ambas partes contratantes. Frente a la moción de sentencia sumaria del Gobierno, basada en el contrato, es tan irrelevante la declaración jurada del arrendador de servicios inyectando su derecho constitucional a hacer expresiones públicas, como lo sería su derecho a bañarse en una playa pública.
De equiparar a este profesional arrendador de servicios con el personal gubernamental permanente, el Gobierno habrá de renunciar la práctica generalizada y necesaria de contra-tación de personal técnico y de asesoría por plazos cortos y con cláusulas recíprocas de terminación, porque nada valdrá el contrato frente a un afidávit acusando la supresión de los derechos civiles de alguien. Condena el servicio público a prescindir de la valiosa aportación de estos técnicos, pues no *228habría certeza de la cuantía de fondos públicos a desembolsar, ya que una parte tendría la palabra final sobre la duración del contrato. Estos servicios técnicos son costosos y la cláusula de terminación es esencial a la planificación y ajuste del presupuesto de la agencia; como también lo es para proteger al Departamento en caso de ineficiencia o inutilidad del con-tratado.
No se está negociando ni contratando sobre la libertad de palabra de nadie, sino sobre servicios que necesita nuestro país, y que deben dársele a la medida de los recursos fiscales. La libertad de gobernar y de cumplir el mandato del Pueblo no deben quedar a merced del sofisticado capricho con antifaz constitucional de un individuo.
Anularía la resolución recurrida y desestimaría sumaria-mente la solicitud de injunction.